DETAILED ACTION
Claim Objections
Claims 21 and 43 are objected to because of the following informalities:  
Claim 21 says ”encompassed by the closing seam” but the disclosure says “at least partially encompasses” - it doesn’t seem like the piercing area can be more than partially encompassed by the closing seam.  If the claim reads “at least partially encompasses” then the interpretation won’t be made that the piercing area is entirely encompassed.
Regarding claim 43, in the instant application, the detachable parts, tabs 54 and 56, are not meant to be punctured, they are removed then the part they covered is punctured.  The claim reads “externally detachable first and second puncture parts.” Does that mean the entire cap having the puncture part is detachable from the container head part?  Does the claim need to be amended to claim that the detachable parts overlie the puncture parts of a cap or something similar?  For the purposes of examination to follow the interpretation closest to the actual claim language, it is interpreted that the cap with the puncture parts is detachable.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 50, different interpretations can be made since it is not clear what is meant by “opposite sides.”  Where are the opposite sides of the penetrable areas?  It is not even clear what structure the penetrable areas have in order to define a side.  Are the opposite sides one side of the first area and one side of the second area that face each other?  Are the opposite sides on opposing far sides or points?  It is not even clear where the penetrable areas are in relation to one another to determine what sides are “opposite.”  If the penetrable areas have the same shape, are the opposite sides relative?  Please provide clarification.  For the purposes of examination the opposite sides of the penetrable areas are understood to be relative assuming the penetrable areas have a similar shape, and the penetrable areas can be interpreted as having the circular shapes shown in annotated fig. 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 24, 26, 26, 28, 29, 41, 48, 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meierhoefer (US 4574965).
Regarding claim 21, Meierhoefer discloses a plastic container product producible by a blow molding, filling and sealing method, col. 3: 1-15, the container product comprising:
A container body 12 containing contents;
A head part at 16 adjoining the container body;
An extraction area delimited by the head part (volume within the head part);
A head membrane closing the extraction area of the head part and having a free end face (at 24);
A connecting seam (at 18) on the head membrane extending through a surface spanning the head membrane, fig. 1 and 3, the connecting seam having a seam course at least partially deviating from a rectilinear course, extending on the head membrane and being longer than the rectilinear course; and 
First and second areas, one area on opposite sides of the connecting seam, that are capable of being pierced.  The area 26 intended to be pierced is encompassed by the curved part of the connecting seam, fig. 3, in addition, an area on the head membrane across the connecting seam from the area with part 26 and on outer sides of the curved part is capable of being pierced.  The head membrane is relatively thin and a needle can pierce the head membrane at any location, even a location where the head membrane is not intended to be pierced.   The areas on either side of the semi-circular part of the connecting seam, near the straight lines are at least partially encompassed by the V-shape formed where the straight and curved line meet, see annotated fig. 3.  

Regarding claim 23, the connecting seam course of Meierhoefer can indicate the positions of the penetrable areas as described above: an area on the opposite side of the seam line from area 26 and on either side of the curved part is capable of being pierced and is somewhat encompassed by the V-shape formed where the straight and curved line meet, see annotated fig. 3.

Regarding claim 24, Meierhoefer further discloses that the seam course extends along an alternative curved course.  For example, the semi-circle portion of the seam line curves up then down, or the semi-circle is a curved shape of the line and the line alternates between straight and curved.

Regarding claim 26, Meierhoefer further discloses that the seam 18 is a parting line formed during the manufacturing process and merges into the parting line of the head part and the parting line of the container, fig. 1, col. 5: 1-5.
Regarding claim 28, Meierhoefer teaches all of claim 21, as applied above.  Surfaces on either side of the connecting seam 18 of Meierhoefer merge into seams of the head and container part, figs. 1 and 3.  Although the dome portion at 26 of Meierhoefer is taught as a piercing site, all areas on the relatively thin head membrane on either side of the connecting seam are capable of being pierced. 


    PNG
    media_image1.png
    639
    700
    media_image1.png
    Greyscale
Regarding claim 29, Applicant’s “penetrable” areas are arbitrary as currently claimed.  The head membrane of Meierhoefer can be pierced by a sharp needle at any point within the circumference of the head membrane that is within the walls of the head part defining the extraction area.  With this in mind,  the annotated fig. 3 gives an example of two penetrable areas of the head membrane that meet the limitation of claim 29: “the straight line is tangential to outer peripheries of the first and second penetrable areas”. And read on applicants claim until the penetrable areas are claimed as having a different structure as the remainder of the head membrane. 

Regarding claim 41, Applicant’s “penetrable” areas are arbitrary as currently claimed. The head membrane of Meierhoefer can be pierced by a sharp needle at any point within the circumference of the head membrane that is within the walls of the head part. The surface areas that are penetrable on either side of the connecting seam 18 of Meierhoefer have different surface areas, fig. 3.

Regarding claim 48, Meierhoefer further discloses that the head membrane is convexly curved, fig. 2.

Regarding claim 49, Meierhoefer further teaches that the plastic material used is a polyethylene (low density polyethylene) or a polypropylene copolymer (polyallomer),col. 6: 55-58.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Meierhoefer as applied to claim 21 above, and further in view of Hammer et al. (WO 2016/015742 A1).
Regarding claims  22 and 42, the references applied above teach all of claim 21, as applied above.  Meierhoefer further teaches that the connecting seam extends from one point of the head part to an opposite point thereof, fig. 1 and 3. The references applied above do not teach that the connecting seams protrudes outwardly toward an environment in a direction away from the container body or inwardly in a direction toward the container body.  
Hammer is analogous art in regard to blow molded body 1, as applied above.  The separating line of Hammer is taught as a protruding reinforcing rib and increases the resistance to the bending curvature of the head surface, page 7: 9-17, fig. 3a and 3b, thereby supporting against unwanted indentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting seam of Meierhoefer as modified above to be provided as a protruding rib in order increase resistance to bending of the head surface as per the teaching of Hammer.

Claims 35, 36 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Meierhoefer as applied to claim 21 above.
Regarding claims 35 and 36, the diameter of the curved part of the seam line of Meierhoefer is shown as being half the length of the diameter, with each straight edge cs = (½)d +(3.14)*(½)d which is a little over 2d.
 With this in mind, the ratio of the diameter length to the connecting seam length is d:2d and the seam line of Meierhoefer is about 50% longer than the diameter of the head membrane.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a seam line that is approximately 50% longer than a diameter of the head membrane since applicant has not disclosed that the length of the connecting seam provides an advantage, is used for a particular purpose, or solves a stated problem,  particular reason for making be twenty or thirty percent longer the length of the diameter of the head membrane. 
One of ordinary skill in the art, furthermore, would have expected Meierhoefer’s seam line length, and applicant’s invention, to perform equally well with either the length shown by Meierhoefer or the claimed length because both lengths would perform the same function of not interfering with a piercing area.
	Therefore, it would have been prima facie obvious to modify Meierhoefer to obtain the invention as specified in claims 35 or 36 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Meierhoefer.

Regarding claim 50, Meierhoefer further teaches that the connecting seam curves around at least one penetrable areas (at 26, fig. 3) and is concave about a . 

Claims 37, 40, 43 and 47, are rejected under 35 U.S.C. 103 as being unpatentable over Meierhoefer as applied to claim 21 above, and further in view of Weiler et al. (US 5395365).
Regarding claims 37 and 43, the references applied above teach all of claim 21, as applied above.  the references applied above do not teach that both the first and second penetrable areas have a penetrable wall thickness thinner than an average wall thickness of the head membrane outside of the first and second penetrable areas.  Meierhoefer does teach that the dome 26 is somewhat less than the thickness of the main dome, col. 3: 20-30.  Meierhoefer does  not teach a specifically thinned area on the opposite side of the seam line. 
However, Weiler is analogous art in regard to a blow molded container with a penetrable head membrane 60.  Weiler teaches a blow molded container with a head region (boss 40) that has a closed sealing membrane 60, where the parting line 42 extends continuously around the container and exterior of the boss, col. 8:14-45.  In addition the parting line includes lugs aligned lugs 64 that are 180 degrees apart, col. 8: 35-40.  
Weiler teaches that it is known to provide a cap over the penetrable membrane with two different sized puncturing diameters 84 and 86 for accommodating a smaller or larger cannula or syringe needle.  The cap provides the benefit of allowing the needle to be removed from the piercing engagement without the contents leaking, col. 9: 60-65.  As seen in fig. 4A, the orientation of the cap on the boss results in the puncturing diameters falling on opposite sides of the parting line, col. 11: 25-35 so that the needle will not impinge on the parting line, col. 11: 30-34.   With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meierhoefer to include a cap with sealing material in order to prevent the material from leaking from the container after the needle is withdrawn as per the teaching of Weiler.  In addition it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head membrane of Meierhoefer to have a second, different sized penetrable area on an opposite side of the parting line in order to accommodate a different sized needle as per the teaching of Weiler.  Further regarding claim 43, The cap of Weiler is not detachable since it is welded to the container, col. 11: 5-15.  However it does include first and second puncture parts, since there is a resilient seal 93 that is within the cap that provides a first and second puncture part within each of the penetration apertures 84 and 86.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a removable cap in order to allow a type of needle that would not fit through the penetration apertures to extract the contents of the container after the cap is removed.  
In order to keep the benefit of the thinner dome 26 of the first penetrable area of Meierhoefer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second sized penetrable area of Meierhoefer as modified above to also be thinner with respect to the remainder of the head membrane in order to minimize the chance of coring as per the teaching of Meierhoefer, col 6: 14-35. 


Regarding claim 40, Meierhoefer further teaches that the penetrable wall areas of the first and second penetrable areas are different, since the first penetrable area at 26 is taught as having a thinner wall, col. 3: 20-30.  With this in mind, the thickness at the first penetrable site and the second penetrable site where the head membrane is capable of being penetrated have different thicknesses.

Regarding claim 47, As seen in fig. 11 of Weiler, the inside of the cap is in contact with the surface of the head membrane.  With this in mind, the cap and head membrane of Meierhoefer as modified above is in contact with the connecting seam on the head membrane.

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Meierhoefer and Weiler as applied to claim 37 above, and further in view of Winchell (US 44193253).
Regarding claim 38, the references applied above teach all of claim 37, as applied above. Meierhoefer further teaches that a puncturing area thickness should be less than other wall thicknesses of the head membrane. The references applied above do not teach the specific thickness of the puncturing areas.
Winchell is analogous art in regard to blow molded containers with puncturing areas at 22, fig. 1 and 4. Winchell teaches a wall thickness of 0.01 inches (0.254 mm) for the purpose of preventing coring or fragmentation of the plastic in the penetrable wall portion when punctured, col. 3: 20-30 of Winchell.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wall thickness of 0.01 inches thick in order to prevent fragmentation or coring.

Allowable Subject Matter
Claims 25, 27, 30, 31-34,   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s arguments against the hindsight combination of references with respect to the particular curvature of the seam line was found persuasive.  With this in mind, the claims 25, 30, 31, 34, are allowable.

Regarding claim 27, the broad interpretation of the penetrable areas of Meierhoefer do not support penetrable areas that are aligned and merges into seams in the head part at opposite points of the connecting seam and at the same time at least partially encompassed by the connecting seam.

Regarding claim 44 -46, there is no motivation to provide piercing parts on a line offset less than 70 degrees, the most obvious line of the combination of references would be positioned on a line 90 degrees to the parting line

Response to Arguments
Applicant’s arguments with respect to the withdrawn claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799